Citation Nr: 0207716	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  01-10 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches with 
teichopsia and scotoma.  

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1955 to May 
1957 and from February 1963 to August 1986.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for atypical 
migraine with teichopsia and scotoma and for peripheral 
neuropathy of the left lower leg.  

The issue of entitlement to service connection for bilateral 
carotid stenosis is no longer before the Board because the 
veteran withdrew the claim in a February 2002 statement.  The 
veteran may withdraw a substantive appeal at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.204(b) 
(2001).  


FINDINGS OF FACT

1.  The medical evidence does not show current headaches with 
teichopsia and scotoma apart from symptoms related to 
service-connected subarachnoid hemorrhage and aneurysm 
clipping.  

2.  The medical evidence does not show current peripheral 
neuropathy of the left lower leg.  


CONCLUSIONS OF LAW

1.  Headaches with teichopsia and scotoma were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 
(2001).  

2.  Peripheral neuropathy of the left lower leg was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran received VA examinations, filed lay statements with 
the RO, and provided sworn testimony at a February 2002 video 
hearing before the Board.  The RO's September 1999, March 
2000, and February 2001 letters to the veteran, the March 
2000 rating decision, and the October 2001 statement of the 
case informed the veteran of the applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  Since the veteran was informed of the applicable 
laws and regulations and of the evidence needed to 
substantiate the claims and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist and 
inform the veteran.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  


Entitlement to service connection for headaches with 
teichopsia and scotoma

For the veteran to establish service connection for headaches 
with teichopsia and scotoma the evidence must demonstrate 
that headaches with teichopsia and scotoma was contracted in 
the line of duty coincident with military service, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306.  

Service medical records show that the veteran reported having 
headaches, teichopsia, and scotoma in service.  In January 
1979, he reported having mild headaches and seeing serrated 
edges in each field of vision, and the diagnosis was 
ophthalmic migraine.  In April 1985, he saw bright spots with 
serrated edges in the first episode of ophthalmic migraine 
since 1979.  At the December 1985 retirement examination, he 
reported a history of frequent or severe headaches, and a 
week later, he reported seeing jagged edges in his visual 
field twice in the past six months.  In January 1986, a 
military dentist noted that the veteran was being seen by 
neurology and internal medicine for complaints of an 
undiagnosed condition, which included headaches and energy 
loss.  In August 1986, a military neurologist noted that the 
veteran had reported having teichopsia four times in the past 
and diffuse headaches in December 1985, July 1986, and August 
1986.  The documented complaints and symptoms show that the 
veteran had headaches with teichopsia and scotoma at various 
times in service.  

Service connection cannot be granted because the record does 
not show current headaches with teichopsia and scotoma, apart 
from symptoms related to the already service-connected 
subarachnoid hemorrhage and aneurysm clipping.  Although the 
veteran had sudden onset of headaches in June 1996 just 
before emergency surgery to treat the service-connected 
subarachnoid hemorrhage and aneurysm clipping, evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2001).  A claim for service connection for 
a disability must be accompanied by evidence that establishes 
that the claimant currently has the claimed disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The December 1999 VA examiner reviewed the claims folder, 
examined the veteran, and found that his reports of decreased 
vision in the left eye and difficulties with concentration 
and decision-making were residuals of the service-connected 
hemorrhage and aneurysm.  While the veteran and his 
representative may believe that a separate disability is 
responsible for the veteran's symptoms, they are lay persons 
who are not competent to make a medical diagnosis or to 
render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In the absence of a current disability apart 
from the service-connected hemorrhage and aneurysm, service 
connection cannot be granted for headaches with teichopsia 
and scotoma.  

Even if the record had shown current headaches with 
teichopsia and scotoma apart from the service-connected 
hemorrhage and aneurysm, which it does not, the record does 
not show continuity of symptomatology since service, which is 
required where the condition noted during service is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  The RO's September 1999, March 2000, and 
February 2001 letters informed the veteran that he should 
provide evidence of treatment for headaches, teichopsia, and 
scotoma since service.  According to a June 1996 military 
hospital report, the veteran was healthy during that ten 
years, except for arthritis, until headaches and photophobia 
suddenly began in June 1996 and required immediate surgery to 
treat the service-connected subarachnoid hemorrhage and 
aneurysm clipping.  Three years after the emergency surgery, 
the December 1999 VA cranial nerves examiner found that the 
veteran's gross visual field test and cognitive function were 
within normal limits.  The veteran testified in February 2002 
that he has not mentioned symptoms of headaches, teichopsia, 
or scotoma at annual ophthalmology appointments in the last 
five years.  

A preponderance of the evidence is against the claim, and 
service connection cannot be granted.  In such circumstances, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).  


Entitlement to service connection for peripheral neuropathy 
of the left lower leg

For the veteran to establish service connection for 
peripheral neuropathy of the left lower leg the evidence must 
demonstrate that peripheral neuropathy of the left lower leg 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306.  

Service medical records show an isolated diagnosis of 
peripheral neuropathy.  After complaints of tingling numbness 
over the anterior tibia and a diagnosis of anterior 
compartment syndrome in May 1971, paresthesia between the 
knee and ankle was noted and the veteran received a diagnosis 
of peripheral neuropathy of unknown etiology in July 1971.  
For the remainder of service, the veteran's lower extremities 
were deemed normal, and he denied a history of lameness, 
neuritis, and paralysis at the January 1962, April 1964, July 
1966, October 1979, July 1981, and August 1984 examinations 
and at his December 1985 retirement examination.  

Service connection cannot be granted because the claims 
folder includes no proof that the veteran has current 
peripheral neuropathy of the left lower leg.  See Brammer, 3 
Vet. App. at 225.  At the December 1999 VA examination, motor 
examination revealed 5/5 strength throughout, and the veteran 
walked with a normal gait.  The cranial nerves X-XII, which 
are those affecting the foot and leg, were normal.  

Even if the claims folder had included evidence of current 
peripheral neuropathy of the left lower leg, which it does 
not, the record does not show continuity of symptomatology of 
peripheral neuropathy symptoms since the veteran's complaints 
in 1971.  See Savage, 10 Vet. App. at 495.  At four military 
examinations from October 1979 to December 1985, the 
veteran's lower extremities were normal, and he denied a 
history of lameness, neuritis, or paralysis.  There are no 
treatment records in the claims folder for the first ten 
years after service, in spite of the RO's September 1999, 
March 2000, and February 2001 requests for evidence.  The 
June 1996 hospitalization report shows that the veteran was 
healthy, with no neurological complaints of weakness, except 
for arthritis, in the first ten years after service.  Even 
after the emergency surgery in June 1996 to treat service-
connected subarachnoid hemorrhage with an aneurysm clipping, 
the veteran was able to move his extremities equally.  
Without proof of current peripheral neuropathy of the left 
lower leg, service connection is not in order.  

Presumptive service connection is not available for acute or 
subacute peripheral neuropathy because the veteran's 
September 1999 formal application specifically denies 
prisoner of war status and exposure to Agent Orange and other 
herbicides in service.  See 38 C.F.R. §§ 3.307(a)(5)-(6), 
3.309(c),(e).  The December 1999 VA audiological examiner 
also noted that there was no Agent Orange exposure in the 
veteran's past.  

The overwhelming weight of the evidence is against the claim, 
and the Board is prohibited from applying the benefit of the 
doubt doctrine.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for headaches with 
teichopsia and scotoma is denied.  

Entitlement to service connection for peripheral neuropathy 
of the left lower leg is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

